NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RENARD TRUMAN POLK,                             No. 20-16250

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00652-MMD-CLB

 v.
                                                MEMORANDUM*
RANALDO WALDO; JAMES
DONNELLY,

                Defendants-Appellees,

and

TARA CARPENTER; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Former Nevada state prisoner Renard Truman Polk appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging retaliation and deliberate indifference. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca,

747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Polk failed to

exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation

and internal quotation marks omitted)); Albino, 747 F.3d at 1172 (explaining that

once the defendant has carried the burden to prove that there was an available

administrative remedy, the burden shifts to the plaintiff to produce evidence

showing that administrative remedies were effectively unavailable to him).

      The district court did not abuse its discretion in denying Polk’s motion to

amend his complaint because the motion was untimely, and Polk did not

demonstrate good cause. See DRK Photo v. McGraw-Hill Glob. Educ. Holdings,

LLC, 870 F.3d 978, 989 (9th Cir. 2017) (setting forth good cause standard standard

for requests for leave to amend under Federal Rule of Procedure 16).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                     20-16250
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Polk’s request for sanctions, set forth in a motion (Docket Entry No. 26) and

his amended reply brief, is denied.

      AFFIRMED.




                                          3                                       20-16250